UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BINN, et al.,

                                Plaintiffs,

         against
                                                       CIVIL ACTION NO.: 19 Civ. 6122 (GHW) (SLC)

                                                                         ORDER
BERNSTEIN, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         Pursuant to the Order at ECF No. 97 by the Honorable Judge Gregory H. Woods, Counsel

must enter a stipulation in compliance with Local Rule 1.4.

         The Clerk of Court is respectfully directed to delete the Order at ECF No. 98 from the

docket.



Dated:             New York, New York
                   January 22, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
